DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/5/2022 has been entered. Claims 10 and 20 have been
canceled. Claims 1-9, 11-19, and 21-22 remain for examination. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment is necessitated to correct minor informalities in newly submitted claim 21. 
The application has been amended as follows: 
	In the claims,
	Claim 21, line 21, after “the body portion”, insert a comma, - - , - - 
	Claim 21, line 28, at the end of the claim, insert a period, - - . - - 

The correct claim would be read as follows:
21.  (currently amended) a radio tag reading device as recited in claim 21 comprising: 
a body portion including a radio tag reader that reads a radio tag; 
a grip portion detachably connected to the body portion; a magnet provided in the grip portion; 
a magnet detector provided in the body portion and configured to detect magnetism generated by the magnet; 
an operation component provided in the grip portion and configured to operate reading of the radio tag; 
a state detector configured to detect a state of the grip portion based on the magnetism detected by the magnet detector; and 
a reading controller configured to control the radio tag reading unit, wherein the magnet moves in conjunction with an operation of the operation component and a distance between the magnet and the magnetic detector changes according to the operation of the operation unit, the reading controller controls the radio tag reader according to the state of the grip portion detected by the state detector, based on the magnetism detected by the magnetic detector, the state detector detects whether the state of the grip portion is a connection state in which the grip portion is connected to the body portion or a non-connection state in which the grip portion is not connected to the body portion-,   717/082,049
the body portion further includes a temperature detector configured to detect a temperature of the body portion, 
and the reading controller controls an operation of the radio tag reader based on a temperature detected by the temperature detector and changes a control method for the operation of the radio tag reader between a case in which the state of the grip portion is the connection state and a case in which the state of the grip portion is the non-connection state. 

Allowable Subject Matter
Claims 1-9, 11-19, and 21-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments regarding claims 1, 11 and 21 filed on 7/5/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a radio tag reading device as recited in claim 1 comprising: 
a body portion including a radio tag reader that reads a radio tag; 
a grip portion detachably connected to the body portion; 
a magnet provided in the grip portion; 
a magnet detector provided in the body portion and configured to detect magnetism generated by the magnet; and 
a memory that stores a state determination table in which states of a maqnetic flux density detected by the maqnetic detector are associated with states of the grip portion.

ii. a hand-held radio tag reading device as recited in claim 11 comprising: 
a body portion including a radio tag reader that reads a radio tag; 
a grip portion detachably connected to the body portion; 
a magnet provided in the grip portion; 
a magnet detector provided in the body portion and configured to detect magnetism generated by the magnet; and 
a memory that stores a state determination table in which states of a magnetic flux density detected by the magnetic detector are associated with states of the grip portion.

iii. a radio tag reading device as recited in claim 21 comprising: 
a body portion including a radio tag reader that reads a radio tag; 
a grip portion detachably connected to the body portion; a magnet provided in the grip portion; 
a magnet detector provided in the body portion and configured to detect magnetism generated by the magnet; 
an operation component provided in the grip portion and configured to operate reading of the radio tag; 
a state detector configured to detect a state of the grip portion based on the magnetism detected by the magnet detector; and 
a reading controller configured to control the radio tag reading unit, wherein the magnet moves in conjunction with an operation of the operation component and a distance between the magnet and the magnetic detector changes according to the operation of the operation unit, the reading controller controls the radio tag reader according to the state of the grip portion detected by the state detector, based on the magnetism detected by the magnetic detector, the state detector detects whether the state of the grip portion is a connection state in which the grip portion is connected to the body portion or a non-connection state in which the grip portion is not connected to the body portion, 717/082,049
the body portion further includes a temperature detector configured to detect a temperature of the body portion, 
and the reading controller controls an operation of the radio tag reader based on a temperature detected by the temperature detector and changes a control method for the operation of the radio tag reader between a case in which the state of the grip portion is the connection state and a case in which the state of the grip portion is the non-connection state. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887